         Case 2:19-cv-11259-JTM-MBN Document 1 Filed 06/18/19 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA

IN RE: TAXOTERE (DOCETAXEL)                                    :   MDL NO. 2740
PRODUCTS LIABILITY LITIGATION                                  :
                                                               :   SECTION “H” (5)
                                                               :   JUDGE MILAZZO
AREZINIA BENNETT                                               :   MAG. JUDGE NORTH
                                                      ,        :
                                                               :   COMPLAINT & JURY DEMAND
         Plaintiff(s),                                         :
                                                               :   Civil Action No.: 19-11259
vs.                                                            :
                                                               :
                                                               :
SANOFI-AVENTIS U.S., LLC; SANDOZ, INC., :
                                                               :
         Defendant(s).                                         :
-------------------------------------------------------------- :


                 SHORT FORM COMPLAINT (Effective as of January 4, 2019)1

         Plaintiff(s) incorporate by reference the Amended Master Long Form Complaint and Jury

Demand filed in the above-referenced case on July 25, 2017. Pursuant to Pretrial Order No. 15,

this Short Form Complaint adopts allegations and encompasses claims as set forth in the Amended

Master Long Form Complaint against Defendant(s).

         Plaintiff(s) further allege as follows:

    1.      Plaintiff:

             Arezinia Bennett




1
         This version of the Short Form Complaint supersedes all prior versions of the form pursuant to
         Pretrial Order No. 73. This Court-approved version of the Short Form Complaint is available
         on the Court’s Taxotere webpage and through MDL Centrality.



                                                         1
     Case 2:19-cv-11259-JTM-MBN Document 1 Filed 06/18/19 Page 2 of 5



2.     Spousal Plaintiff or other party making loss of independent/secondary claim (i.e., loss

       of consortium):

            N/A

3.     Other type of Plaintiff and capacity (i.e., administrator, executor, guardian,

       conservator):

            N/A

4.     Current State of Residence:      Alabama

5.     State in which Plaintiff(s) allege(s) injury:   Alabama

6.     Defendants (check all Defendants against whom a Complaint is made):

       a.         Taxotere Brand Name Defendants

                        A.     Sanofi US Services Inc. f/k/a Sanofi-Aventis U.S. Inc.

                        B.     Sanofi-Aventis U.S. LLC

       b.         Other Brand Name Drug Sponsors, Manufacturers, Distributors

                        A.     Sandoz Inc.

                        B.     Accord Healthcare, Inc.

                        C.     McKesson Corporation d/b/a McKesson Packaging

                        D.     Hospira Worldwide, LLC f/k/a Hospira Worldwide, Inc.

                        E.     Hospira, Inc.

                        F.     Sun Pharma Global FZE

                        G.     Sun Pharmaceutical Industries, Inc. f/k/a Caraco Pharmaceutical
                               Laboratories Ltd.
                        H.     Pfizer Inc.

                        I.     Actavis LLC f/k/a Actavis Inc.

                        J.     Actavis Pharma, Inc.




                                               2
     Case 2:19-cv-11259-JTM-MBN Document 1 Filed 06/18/19 Page 3 of 5



                       K.        Other:




7.     Basis for Jurisdiction:

                Diversity of Citizenship

                Other (any additional basis for jurisdiction must be pled in sufficient detail as
                required by the applicable Federal Rules of Civil Procedure):




8.     Venue:

       District Court and Division in which remand and trial is proper and where you might
       have otherwise filed this Short Form Complaint absent the direct filing Order entered by
       this Court:




9.     Brand Product(s) used by Plaintiff (check applicable):

                A.     Taxotere

                B.     Docefrez

                C.     Docetaxel Injection

                D.     Docetaxel Injection Concentrate

                E.     Unknown

                F.     Other:




                                              3
      Case 2:19-cv-11259-JTM-MBN Document 1 Filed 06/18/19 Page 4 of 5



10.     First date and last date of use (or approximate date range, if specific dates are unknown)
        for Products identified in question 9:


            Approximately March 14, 2011 through June 27, 2011



11.     State in which Product(s) identified in question 9 was/were administered:


            Alabama




12.         Nature and extent of alleged injury (including duration, approximate
            date of onset (if known), and description of alleged injury):


            Permanent/Persistent Hair Loss on Scalp, 2011 through present
            (thinning on top sides and temples), This has occurred within 6
            months of treatment until the present day. Also, permanent/persistent
            loss of eyebrows and eyelashes.



13.         Counts in Master Complaint brought by Plaintiff(s):

                   Count I – Strict Products Liability - Failure to Warn
                   Count III – Negligence
                   Count IV – Negligent Misrepresentation
                   Count V – Fraudulent Misrepresentation
                   Count VI – Fraudulent Concealment
                   Count VII – Fraud and Deceit

                   Other: Plaintiff(s) may assert the additional theories and/or
                   State Causes of Action against Defendant(s) identified by
                   selecting “Other” and setting forth such claims below. If
                   Plaintiff(s) includes additional theories of recovery, for
                   example, Redhibition under Louisiana law or state consumer
                   protection claims, the specific facts and allegations supporting
                   additional theories must be pleaded by Plaintiff in sufficient
                   detail as required by the applicable Federal Rules of Civil
                   Procedure.




                                              4
      Case 2:19-cv-11259-JTM-MBN Document 1 Filed 06/18/19 Page 5 of 5




14.     Name of Attorney(s), Bar Number(s), Law Firm(s), Phone Number(s),
        Email Address(es) and Mailing Address(es) representing Plaintiff(s):

                                      By: /s/ Jeffrey C. Metler____________
                                          Jeffrey C. Metler
                                          Utah Bar No.: 10137
                                          MACARTHUR HEDER &
                                          METLER
                                          4844 N 300 W, Suite 300
                                          Provo, UT 84604
                                          Telephone: (801) 377-1900
                                          Facsimile: (801) 377-1901
                                          Email: jeff@mhmlawoffices.com




                                          5
